Citation Nr: 9918927	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome, L1 to S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from April 1967 to March 1970.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1998, on appeal of rating decisions of the 
Salt Lake City, Utah, regional office (RO) of the Department 
of Veterans Affairs (VA).  Upon that review, the Board found 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for post-traumatic stress 
disorder.  Accordingly, that issue is no longer before the 
Board.  

Also in its May 1998 review, the Board remanded the veteran's 
claim of entitlement to an increased rating for 
intervertebral disc syndrome to ascertain his desires 
relative to the continuance of his appeal for a rating 
greater than 40 percent, as assigned, as well as entitlement 
to recognition of service connection for an additional 
portion of his spine.  The veteran indicated that he wished 
for his appeal to continue, and it has been returned to the 
Board for further review.  

The Board notes that by correspondence received in February 
1999, the veteran  expressed his desire to contest the 
establishment of the effective dates for his increased 
disability ratings.  Because this issue has not been the 
subject of a jurisdictionally qualifying notice of 
disagreement, it is referred to the RO for appropriate 
action.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (Holding that for purposes of initiating appellate 
review, procedural elements such as the notice of 
disagreement and substantive appeal can apply only to the 
element of the claim that is currently being decided, and 
cannot apply to a "logically down-stream element.").   


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the spine, or of 
cord involvement as a residual of the fracture of the 
veteran's vertebra.
2.  There is evidence of a demonstrable deformity of the 
vertebra at L1 and L2. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for intervertebral 
disc syndrome, L1 to S1, have been met; the criteria for an 
evaluation in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5285, 5286, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation of his service 
connected back disability is inadequate to reflect its 
current level of severity.  He argues that he should be 
evaluated as at least 70 percent disabled.  The veteran notes 
that he was formerly in receipt of an additional 10 percent 
evaluation for demonstrable deformity of the vertebral body, 
and he believes that he remains entitled to this additional 
10 percent, which would increase his evaluation to 70 
percent.  

The veteran's claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual background

The record indicates that entitlement to service connection 
for the residuals of a compression fracture at L1 to L2 was 
granted in a September 1970 rating decision.  A 10 percent 
evaluation for this disability was established.  This 
evaluation was increased to 30 percent in a September 1992 
rating decision.  In a November 1997 rating decision, the 
veteran's disability was recharacterized as intervertebral 
disc syndrome (formerly post compression fracture, L1 to L2) 
with degenerative disc L3 to L4.  The evaluation for this 
disability was increased to 40 percent.  Following the May 
1998 remand, entitlement to service connection for disability 
of L4 to L5, and L5 to S1 was granted in a January 1999 
rating decision.  The evaluation for the veteran's disability 
remained 40 percent.  However, it was increased to the 
current 60 percent evaluation in a March 1999 rating 
decision.

The evidence for consideration includes the report of a 
magnetic resonance imaging (MRI) study conducted in August 
1992.  The impression was degenerative changes of L3 to L4, 
and L5 to S1 discs.  There was no focal herniation or 
significant disc bulge.  

Private treatment records from March 1993 show that the 
veteran was experiencing chronic low back pain with radiation 
into the left lower extremity.  On examination, there was 
tenderness of the lower lumbar area, and positive sacroiliac 
tenderness bilaterally.  The veteran was also positive for 
left sciatic notch tenderness, but no spasms.  The assessment 
was low back pain with sciatica.  Additional private 
treatment records through October 1993 indicate that the 
veteran continued to be seen for chronic low back pain.  The 
assessment was chronic low back strain.  December 1993 
records note absent reflex on the right side, but the 
reflexes were otherwise intact.  There was negative straight 
leg raise.  His pain was actually located in the area of the 
sacroiliac joint.  The remainder of the examination was 
normal.  His sensation and strength were intact.  

The veteran underwent an additional MRI study in January 
1994.  This revealed degenerative changes in the L3 to L4, 
and L5 to S1 intervertebral discs.  There was also an 
eccentric disc protrusion at the L5 to S1 level to the left 
of midline abutting and mildly displacing the left S1 nerve 
root sleeve posteriorly.  

The veteran was afforded a private examination of his back in 
January 1994.  He had a history of chronic low back pain 
since an injury in active service.  He did not begin to 
experience significant radicular problems until 1987, when he 
begin to experience pain in his left leg.  This had become 
constant by 1989.  Currently, he continued to have pain in 
the left leg along the lateral aspect of the thigh and calf, 
with numbness and tingling.  There was no pain in the right 
leg, and he had only recently began to experience pain in the 
right hip.  The veteran's symptoms were aggravated by 
bending, lifting, and twisting.  He was sometimes awakened by 
pain at night, but walking and standing were not nearly as 
uncomfortable.  On examination, straight leg raising was 
unimpressive.  The ankle jerk was absent on the right, but 
strength appeared intact.  Sensation was reduced in both 
legs.  There was flattening of the normal lordotic curve of 
the back.  The veteran could flex forward to about four 
inches of the floor.  The findings of the January 1994 MRI 
were also noted. 

The veteran underwent an electromyography in January 1994.  
The impression was an abnormal study.  There was mild 
evidence of denervation of the L5 to S1 distribution in the 
right lower extremity, but the overall study was most 
consistent with proximal S1 nerve root involvement of a mild 
degree.  

A private X-ray study of the lumbar spine was conducted in 
January 1994.  This study revealed narrowing of the L3 to L4 
disc space and some spurring.  There did not appear to be any 
significant subluxation on either flexion or extension.  

Other private medical records dated from March 1994 through 
August 1994 are contained in the claims folder.  These show 
that the veteran continued to be seen for his back 
disability.  He underwent various treatments to improve his 
pain, including epidural steroid injection. 

The veteran was afforded a VA orthopedic examination in June 
1994.  The history of his disability was noted.  He reported 
low back pain since 1989.  He was stiff in the morning, and 
it was worse with cold weather.  The veteran could walk 
unlimited distances, and run one quarter of a mile.  He could 
comfortably lift 40 pounds.  The veteran had episodic spasms 
that occurred almost weekly, and could last for several days.  
These would frequently force bed rest for one or two days.  
On examination, the veteran was in no distress.  He walked 
easily with no difficulty in rising from a chair, and no 
difficulty in changing positions on the examination table.  
The lumbar spine did not have any tenderness to palpation, 
the contour was normal, and there was no palpable spasm.  The 
deep tendon reflexes were one plus at the right knee, flat at 
the right ankle, two plus at the left knee, and two plus at 
the left ankle.  The veteran had diminished sensation to 
pinprick on the right side.  Motor strength was 5/5 in all 
groups of the lower extremities, and there was no muscle 
atrophy.  Straight leg raising was 60 degrees bilaterally, 
limited by pain.  Lumbar flexion was 60 degrees, extension 
was 20 degrees, lateral flexion was 20 degrees bilaterally, 
and rotation was 25 degrees bilaterally, all limited by low 
back pain.  The veteran could walk on his heels and toes 
without any difficulty.  The diagnosis was history of L1 to 
L2 compression fracture with degenerative joint disease of 
the lumbosacral spine with limitations of motion as 
described, right L5 to S1 nerve root denervation with 
residual right leg and foot paresthesias as described, and 
left L5 to S1 sciatica with symptoms as described.  There was 
insufficient evidence to link his problems of impotence and 
incontinence to his nerve impingement syndrome.  

The veteran underwent an additional private orthopedic 
examination in September 1994.  On examination, he had a 
fairly stiff back.  He could bend forward about 30 degrees, 
and hyper-extend about 5 degrees.  Neurologically he had plus 
5 knee and left ankle jerks, with strong toe extensor on the 
left, but a missing right ankle jerk with cogwheel toe 
extensor on the right.  An X-ray study showed some narrowing 
of L3 to L4, and L5 to S1.  The diagnosis was degenerative 
disc disease and narrowing in two segments of the lumbar 
spine.  

A private myelogram was conducted in September 1994.  The 
impression was an essentially negative examination.  

The veteran underwent a lumbar diskogram in October 1994.  
There was early disc degeneration at L2 to L3, significant 
disc degeneration at L3 to L4 and L4 to L5, and an annular 
tear posteriorly and to the left with a small herniation that 
appeared to displace very slightly in the left S1 nerve root.  
Additional October 1994 records note that the veteran was 
obviously a candidate for a fusion from L3 down to S1.  



Private medical records from February 1995 show that the 
veteran was hospitalized for surgical treatment of his back 
disability.  He underwent anterior spinal fusion at L3 to S1 
with left iliac bone graft, posterior spinal fusion at L3 to 
S1 with right iliac bone graft, and decompression at L3 to 
L4, L4 to L5, and L5 to S1.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1995.  He related the history of his back 
disability, including the February 1995 surgery.  The veteran 
said that he wore a back brace, and that he sometimes used a 
cane and a walker.  He had not worked since his surgery, and 
would be on leave from work for six months to a year.  See 
Transcript. 

The veteran was afforded another hearing before a hearing 
officer at the RO in January 1997.  The veteran testified 
that he continued to experience pain even after his surgery.  
His hardware had been removed in July 1996.  He argued that 
his disability had affected his relationship with his wife, 
and his ability to earn a living.  He used medication to 
control his pain.  He slept fairly good, but his back would 
wake him up very early in the morning.  The veteran said that 
he had formerly been very active in sports, but he was not 
able to participate much anymore due to his back pain and 
discomfort.  See Transcript.

The veteran was afforded a VA orthopedic examination in April 
1997.  The history of his injury in service and subsequent 
back problems were noted, including the February 1995 
surgery.  The surgery had resulted in improvement in the 
sciatic type pain he was experiencing.  However, he had 
developed some hardware related pain, and the hardware was 
removed in July 1996.  He now continued to suffer from lower 
back pain, with only minimal right lower extremity pain 
present on forward bending.  He reported a continuous 
numbness in the right lateral leg.  

On examination in April 1997, the veteran's posture and gait 
was essentially normal with some stiffness in the lumbar 
spine, and with moving from a stand to a sit.  He had forward 
flexion to 60 degrees, and extension to 10 degrees with 
significant discomfort.  The right lateral bend was to 30 
degrees and left to 35 degrees at the shoulder.  Shoulder 
rightward rotation was to 20 degrees, and left was to 30 
degrees, with significant discomfort on these motions.  The 
midline lumbar spine was mildly tender to palpation.  The 
paraspinal musculature was nontender.  On motor examination, 
the hip flexors, quadriceps, tibialis anterior, and the 
extensor hallucis longus were 5/5 bilaterally.  The right 
gastroc/soleus muscle was 5-/5 with difficulty rising up onto 
his toes.  On sensory examination, there was decreased 
sensation to pinprick and light touch in the right lateral 
foot and lateral leg.  There was an absent right ankle jerk, 
two plus knee jerk bilaterally, and one plus ankle jerk.  The 
veteran had straight leg raising with no lower extremity 
pain, and moderate lower back pain at 45 degrees.  X-ray 
studies showed a solid fusion mass of the anterior bodies 
from L3 to S1, posterior fusion mass from L3 to S1, and an 
old L1 compression fracture with 25 percent loss of vertebral 
height.  In addition, there was minimal loss of vertebral 
height at L2 and old compression fracture, a significant 
foraminal narrowing at L5 to S1, and moderate narrowing at L4 
to L5.  The assessment was degenerative disc disease, status 
post L3 to L4, L4 to L5, and L5 to S1 fusion, and right S1 
radiculopathy with absent reflex with motor and decreased 
sensation.  

VA medical treatment records dated in May 1998 reflect that 
the veteran reported having to lay down often due to his back 
pain.  He had increasing sciatica bilaterally.  On 
examination, the veteran walked and made positional changes 
without difficulty.  He was able to walk on his heels and 
toes.  The veteran also had tenderness of the lumbar spine.  
The range of motion of the back was decreased, and the 
veteran had less than 30 degrees of flexion and 20 degrees of 
lateral flexion.  There was virtually no extension.  The 
lower extremity strength was 5/5.  Straight leg raising 
produced pain at 60 degrees bilaterally.  The diagnostic 
impression was chronic low back pain with acute exacerbation. 

VA treatment records from July 1998 show that the veteran was 
experiencing another exacerbation of pain.  On examination, 
the veteran was pacing around the room, and was unable to sit 
or stand for any length of time.  He complained of pain in 
his lower lumbar and upper sacral area.  He was somewhat 
tender over the sacroiliac joints bilaterally.  Straight leg 
raising was positive on both sides, and there was no atrophy.  
The impression was chronic low back pain with acute 
exacerbations.  

The veteran underwent an additional VA orthopedic examination 
in February 1999.  The history of the disability was noted 
and discussed by the examiner.  Currently, the veteran 
complained of constant low back pain, and radicular pain 
primarily down the right leg.  The posture and gait appeared 
normal.  There was bilateral paraspinous tenderness to 
palpation over the entire mid spine with quite marked 
flattening to the lumbar curve.  Straight leg raising was 
positive bilaterally at 40 degrees.  There was no sciatic 
notch tenderness palpable.  The patellar reflexes were two 
plus, equal, and active.  The veteran had forward flexion to 
40 degrees with bilateral low paraspinous pain and rather 
marked paraspinous spasm from L1 to L5.  Backward extension 
to five degrees also produced spasm, as did lateral flexion 
and rotation bilaterally at 15 degrees.  There was no 
measurable quadriceps atrophy, and motor function was 5/5 
throughout.  There was loss of pinprick sensation over the 
lateral lower leg and the lateral right foot, and loss of 
pinprick sensation over the lateral aspect of the left foot.  
The diagnosis was post laminectomy, diskectomy, fusion 
through L3 to S1, with constant low back pain, reduced range 
of motion, moderate to severe paraspinous spasm, recurrent 
radiculopathy most marked on the right, loss of pinprick 
sensation, and loss of Achilles reflex on the right.  An X-
ray study revealed no demonstrable deformity of the lumbar 
spine except for a rather marked flattening of the normal 
lumbar curvature. 

Analysis

Several different rating codes are for consideration in the 
evaluation of the veteran's back disability.  Under the 
rating code for intervertebral disc syndrome, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

For the residuals of fractures of the vertebra, when there is 
cord involvement, the veteran is bedridden, or he requires 
long leg braces, a 100 evaluation is merited.  Special 
monthly compensation is to be considered.  With lesser 
involvements the veteran is to be rated for limited motion, 
and nerve paralysis.  When there is no cord involvement, 
abnormal mobility requiring neck brace (jury mast) is rated 
as 60 percent disabling.  In other cases, the disability is 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. § 4.71a, Code 5285.  

The rating code for complete bony fixation (ankylosis) of the 
spine is also to be considered.  When there is ankylosis at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), a 100 evaluation is merited.  
If the ankylosis is at a favorable angle, a 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, Code 5286. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

As previously noted, the veteran's disability is evaluated 
under the rating code for intervertebral disc syndrome.  
However, he is currently in receipt of a 60 percent rating, 
which is the highest evaluation available under this code.  
38 C.F.R. § 4.71a, Code 5293.  Furthermore, the 60 percent 
evaluation is greater than what is available under the rating 
code for limitation of motion of the spine, and for 
lumbosacral strain.  38 C.F.R. § 4.71a, Code 5292, 5295.  

The only applicable rating codes that provide for an 
evaluation in excess of 60 percent for a disability of the 
spine are the rating codes for complete ankylosis of the 
spine, and for the residuals of fractures of the vertebra.  
In this case, there is no evidence of ankylosis, and a 100 
percent evaluation under the rating code for complete 
ankylosis is not therefore unwarranted.  38 C.F.R. § 4.71a, 
Code 5286.  

A further remaining rating code that may provide for an 
increased evaluation is that relative to the disability 
resulting from residuals of a fracture of the vertebra.  This 
rating code provides for a 100 percent evaluation when there 
is cord involvement.  38 C.F.R. § 4.71a, Code 5285.  There is 
no evidence that the veteran's disability includes cord 
involvement.  When there is no cord involvement, the highest 
available rating is the 60 percent evaluation, currently in 
effect.  38 C.F.R. § 4.71a, Code 5285.  The provisions of 
38 C.F.R. §§ 4.40 and 4.59 have been considered in this 
regard, but the evidence does not reflect excess 
fatigability, and every examination has shown that the 
veteran's strength of the lower extremities remains normal.  
Pain has been demonstrated on each examination and on range 
of motion testing, but this has not been productive of a 
greater degree of impairment than is reflected by the 60 
percent ratings under the applicable rating codes.  

However, the provisions of 38 C.F.R. § 4.71a, Code 5285 do 
provide for a 10 percent evaluation for a demonstrable 
deformity of the vertebral body, to be added and not combined 
to the evaluation currently in effect.  While a deformity was 
not noted at the February 1999 VA examination, medical 
evidence that the veteran has a demonstrable deformity of the 
vertebral body is contained elsewhere in the record.  The X-
ray study contained in the April 1997 VA examination revealed 
minimal loss of vertebral height at L2, as well as an old L1 
compression fracture with 25 percent loss of vertebral 
height.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet.App. 52, 59 (1993); 38 
U.S.C. § 5107(b); See Grantham v. Brown, 8 Vet.App. 228, 235 
(1995); Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). 

The Board in this case has carefully weighed the evidence of 
record, to include the  veteran's testimony and contentions 
in light of the applicable law regarding the benefit sought.  
Having done so, the Board finds that a state of relative 
equipoise has been reached in this case relative to the 
question of whether a demonstrable deformity of the vertebral 
body is present.  Because the evidence is in approximate 
balance, the benefit of the doubt rule is therefore 
applicable.  See Alemany v. Brown, 9 Vet.App. 518, 519 
(1996); Brown v. Brown, 5 Vet.App. 413, 421 (1993).

The Board emphasizes that it has only considered the factors 
as enumerated in the rating criteria discussed above.  See 
Massey v. Brown, 7 Vet.App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet.App. 625, 628 (1992).      

Because a state of evidentiary equipoise has been reached 
with regard to the question of whether a demonstrable 
deformity of the veteran's back is present, the veteran is 
entitled to an extra 10 percent evaluation to be added, not 
combined, with the current 60 percent evaluation in effect 
under 38 C.F.R. § 4.71a, Code 5293, the rating code for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Code 
5285.  
When the 10 percent evaluation for a demonstrable deformity 
under 38 C.F.R. § 4.71a, Code 5285 is added to the 60 percent 
evaluation in effect under 38 C.F.R. § 4.71a, Code 5293, the 
veteran is entitled to a 70 percent total evaluation for his 
back disability.  Therefore, entitlement to an increased 
evaluation to 70 percent is warranted for the veteran's 
intervertebral disc syndrome at L1 to S1.


ORDER

Entitlement to a 70 percent evaluation for intervertebral 
disc syndrome, L1 to S1, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 

